DISMISS; and Opinion Filed May 6, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00029-CV

                            NICHOLAS WESTERMAN, Appellant
                                         V.
                                POST HEIGHTS, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-05822-A

                             MEMORANDUM OPINION
                         Before Justices Schenck, Osborne, and Reichek
                                  Opinion by Justice Osborne
        Appellant Nicholas Westerman’s brief in this case is overdue. By postcard dated March

26, 2019, we notified appellant the time for filing his brief had expired. We directed appellant to

file both his brief and an extension motion within ten days. We cautioned appellant that failure to

file his brief and extension motion would result in dismissal of this appeal. To date, appellant has

not filed his brief, an extension motion, or otherwise corresponded with the court regarding the

status of his brief.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                /Leslie Osborne/
                                                LESLIE OSBORNE
                                                JUSTICE




190029F.P05




                                             –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 NICHOLAS WESTERMAN, Appellant                      On Appeal from the County Court at Law
                                                    No. 1, Dallas County, Texas
 No. 05-19-00029-CV        V.                       Trial Court Cause No. CC-18-05822-A.
                                                    Opinion delivered by Justice Osborne.
 POST HEIGHTS, Appellee                             Justices Schenck and Reichek participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 6th day of May, 2019.




                                              –3–